Cook, J.,
delivered the opinion of the court.
Annie Sanders was the mother of Henry Lyles, a thirteen-year-old boy, the product of the mother’s illicit relations with some undisclosed paramour. Stated in another way, Henry was the bastard son of Annie. The appellant railroad company, through its employees, employed Henry, without the knowledge ■ or consent of his mother, and this suit was for the value of Henry’s services when working for the company. The trial court rendered a judgment in favor of the mother, and the railroad company appeals.'
It is the contention of appellant that the mother of a bastard cannot recover for the services of the bastard, because, by the common law, the bastard was nullius filius. The mother, as a natural guardian, has a right to the custody and control of the child, and is bound to maintam it. American Digest (Century Edition) vol. 6, p. 1835. section 19‘, and authorities there cited. This court has decided that the putative father of a bastard is so far considered its natural guardian as to be entitled to the custody of it. Aycock v. Hampton, 84 Miss. 204, 36 South. 245, 105 Am. St. Rep. 424, 65 L. R. A. 689. In Railroad Co. v. Johnson, 77 Miss. 727, 28 South. 753, 51 L. R. A. 837, and in Railroad Co. v. Williams, 78 Miss. 209, 28 South. 853, 51 L. R. A. 836, 84 Am. St. Rep. 624, this court, in construing our statute giving to relatives 'of a deceased person a right of action against a corporation causing his death, held that the statute referred to legitimates and not to bastards.
It being established that the mother of a bastard is entitled to the custody and control, and is under obligations to maintain her bastard children, because she is considered their natural guardian, as a necessary corollary of these rights and obligations, does it follow that she is also entitled to the services of her illegitimate children? If she is clothed with authority to enforce the obedience of the child, and to demand from it its services, what are her rights with respect to recovering from *263another the value of the services of her illegitimate child, obtained without her knowledge or consent? This record propounds these questions. The bastard is nullius filius — a “woods colt,” so to speak; but it does not follow that anybody may bridle such an animal, without let or hindrance from the owner? In this instance, the mother had assumed the custody, control, and maintenance of the boy, and we are of opinion that,, having assumed the obligations of a natural guardian, she had the first claim upon his services, and, found running on the commons, it was the duty of the railroad company to account to her for his services, to which she was entitled by every rule of reason, justice, and law, in return for the burdens and cares of maintaining him.
It cannot be contended that the mother would incur the penalties of the law for inflicting upon the boy proper and reasonable corporal punishment, when he needed and had earned it; and, if not, why not? The reason is that with the burdens she obtains the rights of a parent, or of a person in loco parentis, to adopt reasonable means necessary to the well-being and proper rearing of the child. True, it has been held that an illegitimate cannot maintain an action for the death of an illegitimate kinsman; but the reason for this decision was that the statute giving that right to certain of the kindred of the deceased had reference to legitimate kindred. However that may be, we are of opinion that the natural guardian — the mother of the child — has the same right to sue for his services as a legally appointed guardian would have; for with the burden of maintaining follows the right to control the services of the child, and the right to control necessarily implies the right to compel the child to render such reasonable service to his mother as his age and abilities justified or required, and, having been deprived of .his services, it logically follows that she could sue for and •recover their value.

Affirmed.